Citation Nr: 1124688	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  02-08 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial compensable disability rating for residuals of a dental injury.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service from June 1960 to June 1964.  He also had additional duty in the U.S. Naval Reserve.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In February 2003, the Veteran presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.  
  
In December 2003, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for further development.  

This case again reached the Board in August 2005 and October 2008.  On both occasions, the Board issued decisions denying the Veteran an initial compensable rating for his dental injury from October 27, 1997 to October 30, 2002, and from July 11, 2003 to the present.  For the intervening period from October 30, 2002 to July 11, 2003, the Veteran was granted an initial 30 percent rating for his dental injury.   The Veteran appealed both Board decisions to the U. S. Court of Appeals for Veterans Claims (Court).  

Pursuant to February 2008 and September 2010 Memorandum Decisions, the Court vacated and remanded both Board decisions.  Specifically, the Court directed the Board to provide adequate Veterans Claims Assistance Act of 2000 (VCAA) notice.  In addition, the Court reasoned that the Board in its October 2008 decision had failed to provide adequate reasons and bases for its findings that the Veteran was not entitled to a compensable rating for his dental disability from October 27, 1997 to October 30, 2002, and from July 11, 2003 to the present.  The Court cited medical and lay evidence of record throughout the appeal reflecting that the Veteran's dentures were "ill-fitting" and that he had difficulty chewing.  

Upon return from the Court, the Board sent a letter to the Veteran and his attorney in December 2010 informing him that he had 90 days to submit additional evidence with an indication as to whether he desired a remand for the AOJ to consider the evidence or whether he waived this right.  See generally 38 C.F.R. § 1304 (2010).  The Veteran's attorney responded with additional argument and a private medical opinion in March 2011 and May 2011.  The Veteran's attorney specifically requested the Board to consider this additional evidence, which the Board finds serves as a de facto waiver of this additional evidence.  


FINDING OF FACT

From October 27, 1997 to the present, the Veteran has loss of all teeth since his lost masticatory surface cannot be replaced by "suitable prosthesis."  


CONCLUSION OF LAW

From October 27, 1997 to the present, the criteria for an initial disability rating of 40 percent for his dental disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.150, Diagnostic Code 9913 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  However, with regard to initial rating issue on appeal, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because, in light of the allowance of the claim, any error is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.  As pertinent to this point, a Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Here, the Veteran's attorney has expressly indicated otherwise.  See March 2011 and May 2011 Attorney Letters.  Specifically, the Veteran's attorney stated that the Veteran was entitled to an initial 40 percent rating for his dental injury since October 1997.  The Board is granting a higher, initial 40 percent rating in this decision from October 1997, so a full grant of the benefits requested.  In addition, a 40 percent rating is the maximum rating available under the applicable Diagnostic Code 9913 for this particular dental disability.  No other diagnostic code relating to dental disorders that provides for a higher rating is applicable here.  In summary, discussion of whether VA has met its duties of notification and assistance is not required here, given the completely favorable disposition of this appeal.  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's service-connected residuals of a dental injury are rated under Diagnostic Code 9913, loss of teeth due to loss of substance of the body of the maxilla or mandible.  38 C.F.R. § 4.150 (2010).  The Veteran has perfected an appeal as to the assignment of an initial rating following the grant of service connection for his dental injury.  This has resulted in "staged ratings" based upon the facts found during the period in question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is, from October 27, 1997 to October 29, 2002, the Veteran's dental injury is rated as 0 percent disabling.  From October 30, 2002 to July 10, 2003, his dental injury is rated as 30 percent disabling.  From July 11, 2003 to the present, his dental injury is rated as 0 percent disabling.  The Veteran seeks the maximum 40 percent rating throughout the entire appeal period from October 27, 1997 to the present.  See March 2011 and May 2011 Attorney Letters.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis - Higher Initial Rating

Initially, the Board notes that changes to dental disorder regulations were made during the pendency of the appeal.  See 64 Fed. Reg. 30,392-30,393 (June 8, 1999). The VA General Counsel has held that, where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  A new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Most of these changes, however, were made to the regulations pertaining to the adjudication of claims for service connection for dental disorders.  In any event, and most significantly, none of the changes (which became effective on June 8, 1999) altered the substance of the criteria utilized in the rating of service-connected dental disorders.  In other words, such changes were not substantive in the context of the present claim, and therefore a comparative consideration of the former and revised regulations is not required pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Diagnostic Code 9913 establishes a disability evaluation for tooth loss due to loss of substance of the body of the maxilla or mandible without loss of continuity.  Where the lost masticatory surface cannot be restored by a "suitable prosthesis," a maximum 40 percent disability rating is warranted for the loss of all teeth.  For the loss of all upper teeth or all lower teeth, a 30 percent rating is warranted.  For the loss of all upper and lower posterior or upper and lower anterior teeth, a 20 percent rating is warranted.  For the loss of all upper anterior or lower anterior teeth, or for the loss of all upper and lower teeth on one side, a 10 percent rating is warranted.  Where the loss of masticatory surface can be restored by suitable prosthesis, a noncompensable (0 percent) rating is warranted.  These ratings apply to bone loss through trauma or disease, such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, because such loss is not considered disabling.  38 C.F.R. § 4.150 (2010).  

The central issue in the present case is whether the Veteran's lost masticatory surface can be restored by a "suitable prosthesis" in both the upper maxilla and lower mandible.  In other words, the question is whether the Veteran's dentures constitute a "suitable  prosthesis" at various stages throughout the appeal.  

Upon review of the evidence, the Board finds that the overall disability picture supports a higher initial 40 percent rating under Diagnostic Code 9913.  38 C.F.R. § 4.7.  This 40 percent rating is effective throughout the entire appeal period from October 27, 1997.  This is the maximum rating available under Diagnostic Code 9913.  The following medical and lay evidence of record supports a higher initial 40 percent rating throughout the appeal:

A December 1997 VA dental examination noted that the Veteran's teeth were removed in service after "he was struck in the face with a rifle butt."  The examiner noted that the appellant complained of difficulty chewing, "worn and loose" dentures, occasional cracking on the left side of his jaw, and occasional tingling on the left side of his face.  The examiner provided the following diagnosis: "Edentulous Veteran with moderately advanced mandibular alveolar resorption, inadequate complete dentures and a 1.0 cm left lower lip scar."  The Veteran had a small ulcer consistent with denture irritation as well.  "Edentulous" is defined as "without teeth; having lost some or all natural 1 teeth."  DORLAND'S ONLINE ILLUSTRATED MEDICAL DICTIONARY (31st ed. 2007).  "Resorption" is defined as "the loss of substance through physiologic or pathologic means, such as loss of dentin and cementum of a tooth, or of the alveolar process of the mandible or maxilla."  Id.

A June 2000 VA dental examination revealed "moderate resorption in the maxilla and mandibular ridge," and diagnosed "[e]dentulous maxillary and mandible from extractions . . . . Ill-fitting replacements."

A VA dental treatment note dated in December 2001 indicates that the Veteran's dentures were making his gums sore.  The Veteran complained that his dentures did not fit properly. 

A January 2002 VA dental examiner noted that the Veteran suffered from edentulous maxilla and mandible.  It was assessed that there was "full upper and full lower severely abraded, with loss of vertical dimension and occlusion."  

A February 2002 VA dental examiner noted "ill fitting . . . dentures" and opined that the appellant would benefit from a vestibuloplasty.  

A September 2002 medical record cited by the Veteran's attorney noted that the Veteran presented with "loose" mandibular complete denture.

The appellant underwent a vestibuloplasty with VA in October 2002.  It was noted that the Veteran had a history of "poorly fitting" dentures.  

A December 2002 VA dental examination still demonstrated the presence of moderate to severe resorption of the maxilla and mandible ridge from long-term wearing of dentures.  

At a February 2003 Travel Board hearing, the Veteran testified that he had "problems eating"; that his jaw cracked and popped when he chewed; that his doctor told him that his mandible had deteriorated and that it was possibly fractured in service; and that he has had problems with his dentures since service.  He described his recent vestibuloplasty and stated that because of this surgery, he had "been without teeth now for over three months."  

A January 2008 VA dental examiner indicated the Veteran was fully edentulous.  The examiner explained that the "inadequate" retention of the Veteran's dentures "is to be expected considering the amount of bone resorption that occurred following the extractions."  In February 2008, the Veteran also submitted Internet articles regarding the effects of ill-fitting dentures.  

Finally, the Veteran has submitted a January 2011 private opinion from Dr. J.M.C., DDS.  Notably, this private dentist noted that the Veteran presented to his office with "ill fitting upper and lower dentures."  The dentist reflected that as the dentures progressively loosen, the inability to chew can result in digestive issues as well as temporal mandibular joint (TMJ) problems.    

The Veteran has reported how his dentures have not been a "suitable prosthesis" for the lost masticatory surface in lay statements dated in February 2005, February 2008, and February 2009, among other statements and testimony.  In support of the claim, the Board has considered the Veteran's fairly consistent complaints of numerous sores underneath his dentures as well as loose-fitting or ill-fitting dentures.  The Board finds the Veteran's statements and testimony are credible.  Moreover, the Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected dental injury.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  In short, he has credibly indicated he has never experienced "problem-free" dentures.  

Overall, the above medical and lay evidence of record continuously refers to the Veteran's upper and lower dentures as "ill-fitting," "poorly-fitting," "loose," "worn and loose," "inadequate," "severely abraded," while causing ulcers, sores, and general discomfort, in addition to difficulty eating.  However, in contrast, the Board acknowledges at times, some evidence of record may not fully support a 40 percent evaluation.  At a follow-up treatment session conducted in November 2002, approximately one week after his surgery, the Veteran reported feeling minimal discomfort but did not describe an inability to eat, or difficulty eating.  An examination conducted several weeks later in November 2002 showed that the area of the operation was healing normally without signs of infection or fever and that the resorbable sutures remained intact.  The Veteran reported diminishing pain.  On July 11, 2003, the Veteran's complete lower denture was inserted.  At a follow-up treatment session conducted one month later in August 2003, paste was used to adjust the ridge area, and denture ointment was applied on the ridge and the denture to soothe the sore spots.  The Veteran reported being satisfied with his treatment.  
Looking at the overall evidence of record, however, the Board concludes that the Veteran's prosthesis has never been "suitable."  

Moreover, other diagnostic codes for dental disabilities are not more appropriate because the evidence of record does not support their application.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9912, 9914-9916.  Neither the Veteran nor his attorney has argued that any of these diagnostic codes apply, despite the fact that the claim has been pending since 1997.  Therefore, these diagnostic codes will not be applied.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

In October 2006 and March 2011, the Board does see that the Veteran's attorney argued for an increased rating due to jaw pain that the Veteran experiences limitation of motion.  See 38 C.F.R. § 4.40.  Significantly, however, the diagnostic code most relevant to the service-connected disability does not involve impairment (including limitation of motion) of a joint - including the jaw.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  Moreover, no medical evidence of record including VA dental examinations documents limitation of motion of temporomandibular articulation under 38 C.F.R. § 4.150, Diagnostic Code 9905.  Therefore, neither this diagnostic code nor the factors of functional loss discussed in cases such as DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), are for consideration here.  

In conclusion, the Board finds that the probative evidence of record supports a higher initial 40 percent disability rating for residuals of the Veteran's dental injury under Diagnostic Code 9913.  38 C.F.R. § 4.3.  This 40 percent initial rating should be effective throughout the entire appeal period, from October 27, 1997.  Fenderson, 12 Vet. App. at 126.  The AOJ can always follow up and adjust the Veteran's disability rating if the Veteran does receive "suitable prostheses" in the future.  See e.g., Dr. J.M.C.'s January 2011 private dental report.  

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  In this case, the medical and lay evidence fails to show anything unique or unusual about the Veteran's dental disability that would render the schedular criteria inadequate.  Since the rating criteria reasonably describe the claimant's disability level and symptomatology as 40 percent disabling, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  

In any event, the Board finds no evidence that the Veteran's dental injury markedly interferes with his ability to work or causes frequent hospitalization, meaning above and beyond that contemplated by his separate schedular ratings.  See 38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96.  That is, during the current appeal, the Veteran has described embarrassment when food gets caught underneath his dentures, difficulty chewing and swallowing with dentures, and difficulty talking with dentures in his mouth.  He has also described jaw pain.  Importantly, however, a complete and thorough review of the claims folder indicates that, other than the October 2002 hospitalization during which the Veteran underwent the vestibuloplasty, his service-connected residuals of a dental injury have not required any additional hospitalization and have not resulted in marked interference with employment at any time during the current appeal.


ORDER

An initial 40 percent disability rating for residuals of a dental injury is granted, effective throughout the entire appeal period from October 27, 1997, subject to the laws and regulations governing the payment of VA compensation.   





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


